UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4430


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMARIO CORTEZ GLADDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00402-WO-1)


Submitted:   January 28, 2016             Decided:   February 9, 2016


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Robert Albert Jamison Lang, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Demario Cortez Gladden appeals his conviction and sentence of

84 months of imprisonment for brandishing a firearm in relation to

a   crime     of         violence,       in       violation        of      18      U.S.C.

§§ 2, 924(c)(1)(A)(ii) (2012).                   Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding    that       there   are    no    meritorious     issues       for   appeal.

Gladden has filed a pro se supplemental brief arguing that the

evidence was insufficient to convict him and that law enforcement

officials committed entrapment.               We affirm.

     A guilty plea is valid where the defendant voluntarily,

knowingly,    and    intelligently           pleads    guilty      “with    sufficient

awareness of the relevant circumstances and likely consequences.”

United   States     v.    Fisher,      711 F.3d 460,   464   (4th     Cir.    2013)

(internal quotation marks omitted).                   Before accepting a guilty

plea, a district court must ensure that the plea is knowing,

voluntary, and supported by an independent factual basis.                        Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).

     Because Gladden neither raised an objection during the Rule

11 proceeding nor moved to withdraw his guilty plea in the district

court, we review his Rule 11 proceeding for plain error.                           United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                     Our review of

the record reveals that the district court fully complied with

                                             2
Rule   11   in   accepting   Gladden’s         guilty    plea   after    a    thorough

hearing.    Accordingly, we conclude that his plea was knowing and

voluntary, see Fisher, 711 F.3d at 464, and thus “final and

binding,” see United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).

       We review Gladden’s sentence for reasonableness “under a

deferential      abuse-of-discretion           standard.”       United    States   v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).                This review entails appellate

consideration       of     both      the        procedural        and    substantive

reasonableness of the sentence.            Gall, 552 U.S. at 51.          We presume

that a sentence imposed within the properly calculated Sentencing

Guidelines range is reasonable.            United States v. Mendoza-Mendoza,

597 F.3d 212, 217 (4th Cir. 2010).

       We have reviewed the record and conclude that the court

properly calculated the Guidelines range, treated the Guidelines

as advisory rather than mandatory, gave the parties an opportunity

to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3353(a)    factors,     selected    a    sentence       not   based    on   clearly

erroneous facts, and sufficiently explained the chosen sentence.

Furthermore,     Gladden’s    sentence         of   84   months    was   exactly   as

recommended by the Guidelines and was the statutory mandatory

minimum sentence.        Therefore, we conclude that Gladden’s sentence

is reasonable.

                                           3
     Gladden’s guilty plea forecloses his claims of insufficient

evidence and entrapment.      See United States v. Willis, 992 F.2d
489, 490 (4th Cir. 1993) (“[A] guilty plea constitutes a waiver of

all nonjurisdictional defects, including the right to contest the

factual   merits   of   the   charges.”   (internal   quotation   marks

omitted)).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.       We

therefore affirm Gladden’s conviction and sentence.        This court

requires that counsel inform Gladden, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Gladden requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Gladden.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                   4